NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL HARKEY,                                 No.    17-15421

                Plaintiff-Appellant,            D.C. No.
                                                2:14-cv-00177-RFB-GWF
 v.

EARL BEUTLER; EVE BEUTLER,                      MEMORANDUM AND ORDER*

                Defendants-Appellees.


MICHAEL HARKEY,                                 No.    17-15683
                                                       18-16011
                Plaintiff-Appellant,
                                                D.C. No.
 v.                                             2:14-cv-00177-RFB-GWF

SELECT PORTFOLIO SERVICING; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                             Submitted June 9, 2020**
                             San Francisco, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: M. SMITH and HURWITZ, Circuit Judges, and ROYAL,*** District
Judge.

         In this action, Michael Harkey1 raises several claims stemming from the loss

of his property in a nonjudicial foreclosure sale in January 2009. Harkey

challenges the following district court orders:

   • (1) the district court’s dismissal of Harkey’s quiet title claim and its order

         denying reconsideration;

   • (2) the district court’s subsequent dismissal, with prejudice, of the remaining

         counts in Harkey’s operative complaint, as part of a discovery sanction; and

   • (3) the district court’s award of attorneys’ fees to Defendants.

Moreover, Harkey requests that, in the event of a remand, we reassign his case to

another judge. We have jurisdiction of these appeals under 28 U.S.C. § 1291 and

affirm. 2



   ***
        The Honorable C. Ashley Royal, United States District Judge for the
Middle District of Georgia, sitting by designation.
         1
         Appellant’s briefing suggests that Harkey, an individual, assigned his
interest in this lawsuit to the Harkey Operating Trust, an entity. However,
Appellant’s briefing also concedes that Harkey, the individual, is the named
Plaintiff and Appellant in this case. Moreover, whether Harkey validly assigned
his interest in this lawsuit to a successor entity is not argued on appeal, or
otherwise material to our disposition. Accordingly, herein we refer only to
Plaintiff-Appellant Harkey.
       2
         We grant Harkey’s three pending motions for judicial notice. Dkt. Nos. 31,
33, 78.

                                           2
1.    Reviewing de novo, see Kennedy v. S. Cal. Edison, Co., 268 F.3d 763, 767

(9th Cir. 2001) (per curiam), we affirm the district court’s dismissal of Harkey’s

quiet title claim. Because Harkey’s quiet title claim alleges procedural errors in a

foreclosure sale, the then-applicable 90-day and 120-day limitations periods in

Nev. Rev. Stat. § 107.080(5) and (6) (2007) applied. See Las Vegas Dev. Grp.,

LLC v. Blaha, 416 P.3d 233, 236 n.6 (Nev. 2018) (recognizing the applicability of

Nev. Rev. Stat. § 107.080’s statutes of limitations for quiet title actions challenging

foreclosure sales due to violations of Nev. Rev. Stat. § 107.080 (citing Michniak v.

Argent Mortg. Co., LLC, 381 P.3d 641 (Nev. Dec. 14, 2012)

(unpublished))). Harkey’s lawsuit was filed in February 2014, more than five

years after the challenged nonjudicial foreclosure in January 2009.

2.    We also affirm the district court’s dismissal with prejudice of Harkey’s

remaining claims as part of a dismissal sanction. We review dismissal sanctions

for abuse of discretion. See Valley Eng’rs, Inc. v. Elec. Eng’g Co., 158 F.3d 1051,

1052 (9th Cir. 1998). Dismissal sanctions must target non-compliance based on a

party’s willfulness, fault, or bad faith. See Fjelstad v. Am. Honda Motor Co., 762

F.2d 1334, 1337 (9th Cir. 1985). In reviewing a dismissal sanction, we consider

five factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

court’s need to manage its dockets; (3) the risk of prejudice to the party seeking

sanctions; (4) the public policy favoring disposition of cases on their merits; and


                                            3
(5) the availability of less drastic sanctions.” Conn. Gen. Life Ins. Co. v. New

Images of Beverly Hills, 482 F.3d 1091, 1096 (9th Cir. 2007) (internal quotation

marks omitted).

      Since this lawsuit was filed in 2014, Harkey has gone through seven

different attorneys, and at other times has proceeded pro se. Tellingly, Harkey has

not responded to a single discovery request from Defendants since the lawsuit was

initiated. As the district court judge found in the order dismissing Harkey’s suit:

(1) Plaintiff failed to appear at a scheduled deposition in April 2016 or offer any

subsequent date for a deposition; (2) Plaintiff failed to serve initial disclosures; (3)

Plaintiff failed to respond to any written discovery requests; and (4) Plaintiff made

misrepresentations to the court and strategically delayed the litigation by

substituting counsel on various occasions.

      Harkey’s main argument against the dismissal sanction is that, during the

period of time in which his deposition was scheduled, he did not have counsel and

was not properly served with the deposition notice and with other discovery

requests. However, the record unequivocally establishes that Harkey was aware

of, and did receive, discovery requests, including the notice of his

deposition. Indeed, Harkey even tentatively agreed to attend the

deposition. Moreover, Harkey’s failure to respond to discovery in this litigation

went on for years and persisted even when he was represented by counsel.


                                           4
      Viewing the record as a whole, Harkey’s bad faith attempts to block

discovery demonstrate an unwillingness to have this matter decided on the merits.

The district court warned Harkey on several occasions that his disobedience of

discovery-related orders could result in the dismissal of his case as part of a

sanction, yet that disobedience persisted. Accordingly, considering the five

factors, the district court did not abuse its discretion in dismissing Harkey’s lawsuit

pursuant to Fed. R. Civ. P. 37(b)(2)(A)(v).

3.    For similar reasons, we uphold the district court’s attorneys’ fees awards

pursuant to its inherent authority and Fed. Rs. Civ. P. 16(f), 30(d), and 37(a)(5),

(b)(2), and (d). We review the imposition of attorneys’ fees sanctions for abuse of

discretion. See Lu v. United States, 921 F.3d 850, 862 (9th Cir. 2019). We may

affirm a district court’s sanctions orders on any grounds supported by the record.

See Patelco Credit Union v. Sahni, 262 F.3d 897, 913 (9th Cir. 2007).

      As a general matter, the attorneys’ fees included in a sanctions award must

have a direct causal relation to a party’s bad faith conduct. Lu, 921 F.3d at 859–61

(citing Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178, 1186–89 (2017)).

However, in the exceptional case where a litigant’s bad faith conduct is pervasive

and egregious, a district court may award all of a party’s attorneys’ fees in a

lawsuit as part of a sanction. Id. at 860–61, 863 (holding that all attorneys’ fees are

awardable where “literally everything [a party] did—‘his entire course of conduct


                                           5
throughout,’ and indeed preceding, the litigation—was ‘part of a sordid scheme.’”

(quoting Goodyear, 137 S.Ct. at 1188)).

      Here, the district court awarded sanctions that reached beyond just those

attorneys’ fees and costs directly attributable to Harkey’s failures to respond to

discovery. And while the rationale of the district court’s order focused on the

discovery-related expenses resulting from Harkey’s misconduct, we also affirm the

district court’s award of attorneys’ fees and costs not directly attributable to delays

in discovery. In its order, the district court observed that the “same bad faith

conduct that motivated the Court to impose the harsh sanction of dismissal is the

same conduct that warrants the award of fees and costs against Plaintiff.” Dist. Ct.

Dkt. No. 576, at *8. Moreover, the district court’s order specifically noted, in

addition to his failure to cooperate in discovery, Harkey’s disobedience of court

orders and his misrepresentations to the court. Overall, Harkey’s course of

conduct in this case amply justifies an attorneys’ fees sanction that, as here,

includes more than just those fees and costs caused directly by Harkey’s failure to

respond to discovery requests. See Lu, 921 F.3d at 861 (“If a plaintiff initiates a

case in complete bad faith, so that every cost of defense is attributable only to

sanctioned behavior, the court may again make a blanket award.” (quoting

Goodyear, 137 S.Ct. at 1188)).

4.    Because we affirm the district court’s dismissal of this action, Harkey’s


                                           6
request for reassignment to another judge is moot.

      AFFIRMED.




                                         7